Citation Nr: 0401725	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from November 1962 
to March 1970.

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which granted entitlement to service 
connection for diabetes mellitus and assigned a 20 percent 
rating.  In that decision, the RO denied entitlement to 
special monthly compensation.  

Following receipt of a timely notice of disagreement, the RO 
issued a statement of the case.  Although no VA Form 9, 
Substantive Appeal, is of record, the RO has accepted an 
informal presentation from the representative in lieu of a VA 
Form 9.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) only for a higher initial schedular rating 
for diabetes mellitus.  He has not requested a hearing.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on the title page to reflect 
the veteran's dissatisfaction with the initial rating 
assigned by the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has expressed dissatisfaction with the initial 
rating assigned for diabetes mellitus.  The veteran has not 
undergone a VA compensation and pension examination to 
determine the current severity of the disease and his 
representative has argued that such an examination is 
necessary.  The Board concurs.   

VA clinical records mention various symptoms without noting 
whether they are to be considered as complications of 
diabetes.   

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should advise the veteran that 
VA will attempt to obtain up-to-date VA 
outpatient treatment reports from Togus 
VA Medical and Regional Office Center 
dated since September 2001 and that they 
will notify him of the results.  The RO 
should request that the veteran furnish 
information as to any additional relevant 
treatment received since October 2001 and 
advise him that VA will assist in 
obtaining that evidence for him if he 
desires.  The RO should then take all 
necessary steps to obtain copies of those 
records and advise the veteran if the 
records are not obtained.  

3.  Thereafter, the RO should schedule 
the veteran for an appropriate 
examination to determine the current 
severity of diabetes mellitus and its 
complications.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  All 
specialized tests and examination deemed 
necessary should be performed.  The 
examiner is asked to address the 
following questions:  
(1)	What symptoms or other complications 
are due to diabetes mellitus?
(2)	 Is progressive loss of weight and 
strength shown? 
(3)	Does diabetes mellitus require the 
veteran to avoid strenuous 
occupational and recreational 
activities?  If not, then does 
diabetes mellitus require the veteran 
to otherwise regulate his activities?  
(4)	Are there any episodes of 
ketoacidosis or hypoglycemic reaction?
(5)	Does the veteran's diabetes mellitus 
require insulin?
(6)	Does the veteran's diabetes mellitus 
require a restricted diet or 
necessitate?
(7)	 Does the diabetes requires 
treatment and/or hospitalizations and, 
if yes, the frequency?

The examiner should offer a complete 
rationale for any conclusion in a legible 
report.  

4.  Following the above development and 
after any indicated corrective action has 
been completed, the RO should again 
review the record and re-adjudicate the 
claim for a higher initial rating for 
diabetes mellitus, to include 
consideration of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-
7 (1999).  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




